Citation Nr: 0217555	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  96-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a neurological 
disability of the right shoulder.  

(The issue of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to July 
1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Regarding the issue of entitlement to a total rating by 
reason of individual unemployability due to service 
connected disabilities, it is noted that the Board is 
undertaking additional development of these issues.  38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development.  38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  Service connection is currently in effect for 
postoperative residuals, right shoulder dislocations with 
suprascapular fasciitis, the major extremity, evaluated as 
20 percent disabling, degenerative disc disease of the 
cervical spine with radiculopathy, evaluated as 10 percent 
disabling, and a mood disorder, evaluated as 10 percent 
disabling.  

2.  The veteran is not shown to have current neurological 
disability of the right shoulder. 


CONCLUSION OF LAW

A neurological disability of the right shoulder was neither 
incurred in nor aggravated by service, nor is it proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §  1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§  3.303, 3.310 (2002).

In an August 2002 decision the RO granted service connection 
for a cervical spine disorder.  This action is a complete 
grant of the benefit sought.  In June 2002 the veteran 
withdrew the issues of an increased rating for a mood 
disorder and an extension of a total rating for convalescent 
purposes from appellate consideration.  Accordingly, these 
issues are not before the Board for appellate consideration.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted law the Veterans 
Claims Assistance Act of 2000 (VCAA) essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The final rule implementing 
the VCAA was published on August 29,2001.66 Fed. Reg. 
45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were informed of the evidence and requirements necessary to 
establish his claim when they were provided with a copy of 
the appealed rating action and the Statement of the Case.  
In addition, a Supplemental Statement of the Case furnished 
the veteran in August 2002 detailed the notice requirements 
of the VCAA.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO has also made reasonable efforts to 
obtain relevant records adequately identified by the 
veteran.  The veteran has been afforded VA examinations on 
this issue.  He has been offered the opportunity for a 
hearing on appeal.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran pursuant to the VCAA.

The veteran seeks service connection for nerve damage to the 
right shoulder that resulted from the injury of his right 
shoulder during service.  In this regard service connection 
is currently in effect for postoperative residuals, right 
shoulder dislocations with suprascapular fasciitis, the 
major extremity, evaluated as 20 percent disabling, 
degenerative disc disease of the cervical spine with 
radiculopathy, evaluated as 10 percent disabling, and a mood 
disorder, evaluated as 10 percent disabling.

Review of the record shows that at the time that the veteran 
sustained a right shoulder dislocation during service in 
July 1981.  He underwent an open reduction. The service 
treatment records reflect no definitive finding diagnostic 
of a neurological disorder of the right shoulder and arm. 

The examination by VA in July 1991, performed to evaluate 
the veteran's right shoulder dislocation residuals, was 
negative for neurologic complaints.  The examination showed 
he was neurovascularly intact.  On examination by VA in May 
1994 he had complaints of numbness and tingling of the right 
arm and hand involving the ulnar two digits of the right 
hand.  A neurologic evaluation was recommended at that time.  

The veteran was evaluated at a VA facility in August and 
September 1994 for complaints involving the right shoulder 
and tingling and numbness in the fingers of his right hand 
when his arm was in the overhead position.  He was 
hospitalized at a VA facility in November 1994 for right 
shoulder instability.  He underwent a right shoulder 
capsular shift and repair.  Subsequently he received follow-
up treatment at a VA facility.

The veteran was hospitalized at a VA facility in July 1995.  
At that time, he underwent right shoulder surgery.  The 
operative report does not indicate that there were 
neurologic residuals.  He was given an orthopedic evaluation 
by VA in August 1996, at which time he had complaints of 
numbness of the fourth and fifth fingers of the right hand 
as well as numbness of the entire left hand at times.  He 
continued to receive treatment at a VA outpatient clinic for 
various problems, including his right shoulder.

A neurologic evaluation was performed for VA in October 
1999.  At that time, the veteran's medical history and 
medical records were reviewed.  The veteran complained of 
right hand numbness, affecting the fourth and fifth fingers.  
Examination revealed decreased pinprick over the right 
shoulder scar, otherwise pinprick, light touch, 
proprioception, cold and vibration appeared to be intact.  
Electrodiagnostic testing showed right sided carpal tunnel 
syndrome.  The right median nerve and the right ulnar nerve 
were affected.  There was no slowing across the elbow 
segment to document a cubital tunnel syndrome; however, and 
electromyography of selected muscles of the right upper 
extremity showed no abnormality.  

A VA examination was conducted in May 2000.  At that time 
the diagnosis was long-standing right shoulder instability 
with a history of recurrent subluxation and dislocation 
status post open shoulder reconstruction.

An examination for VA purposes was conducted in April 2002.  
At that time his complaints included right handed numbness 
associated with neck pain in 1991.  After undergoing the 
examination the diagnosis included history of carpal tunnel 
syndrome.  Electrodiagnostic testing of the right upper 
extremity showed mild right carpal tunnel syndrome.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

In addition, certain chronic diseases, including an organic 
disease of the nervous system, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury, to include aggravation of a non-service 
connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995). 

The veteran's statements are considered to be competent 
evidence when describing the symptoms of an injury or 
illness or an event.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, when the determinative issue involves a 
question of medical causation or diagnosis, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion.  The evidence does not show that the 
veteran possesses medical expertise and it is has not been 
contended otherwise.

In This regard, the first clinical evidence of a 
neurological disorder involving the right upper extremity 
was in the early 1990s, several years following service.  At 
that time his primary complaints were numbness and tingling 
in his right hand.  However, neurological examinations in 
October 1999 and April 2002, which included 
electrodiagnostic testing showed that the symptoms were a 
manifestation of right carpal tunnel syndrome which is 
unrelated to the service connected disorders.  There is no 
current medical evidence of a neurological disability of the 
right shoulder.  

The Board points out that the veteran's complaints 
concerning right shoulder pain are contemplated in the 
current ratings for his service connected disorders.  
Without clinical evidence of a neurological disability of 
the right shoulder, the Board finds that the preponderance 
of the evidence is against the veteran's claim. 


ORDER

Service connection for neurological disability of the right 
shoulder is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

